                                  Case 5:21-cv-002175:21-cv-217
                                                      Document 1-1 Filed 03/04/21 Page 1 of 1
JS 44 (Rev. l0/20)                                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                        DEFENDANTS
       BROOKE ASHTON TABOR, Individually and a/n/f
                                                                                                                         FITNESS INTERNATIONAL, LLC
       KENNED! TABOR
   (b) County ofResidence of First Listed Plaintiff Bexar County, Texas                                                  County of Residence of First Listed Defendant             Orange County, CA
                              (EXCEPT IN U.S. PLAIN7'lFF CASES)                                                                                (IN U.S. PLAIN'l'lFF CASES ONLY)
                                                                                                                         NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone N11mbe1)                                                           Attorneys (IfKnown)
          Joshua S. Hatley, R. Scott Westlund, Ketterman Rowland                                                         Jeffrey D. Smith, Douglas D. Fletcher, Fletcher Farley
          & Westlund, 16500 San Pedro, Suite 302, San Antonio,                                                           Shipman & Salinas LLP, 9201 N. Central Expwy., Ste. 600,
          TX 78232. 210-490-7402                               G                                                         Dallas. TX 75231. 214-987-9600                                                             G
II. BASIS OF JURISDICTION (Place an "X" in One Box OniJv                                                  III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                     (For Dive,:,ity Cmes Only)                                   and One Box for D�fendant)
        U.S. Government                     Federal Question                                                                                  PTF        DEF                                        PTF      DEF
          Plaintiff                           (U.S. Government Not a Party)                                    Citizen of This State         � I        □        Incorporated or Principal Place
                                                                                                                                                                   of Business In This State
                                                                                                                                                                                                     O   4 04

D2     U.S. Government            04        Diversity                                                          Citizen of Another State        02       � 2      Incorporated and Principal Place    □
         Defendant                            (Indicate Citizenship of Parties in Item Ill)                                                                        of Business In Another State

                                                                                                               Citizen or Subject of a
                                                                                                                 Foreign Counhy
                                                                                                                                               03 0 3            Foreign Nation

IV. NATURE OF SUIT (Place an "X" in One Box Onl;1                                                                                                  Click here for: Nature of Suit Code Descri tions.
          CONTRACT                                                                 TORTS                         FORFEITURE/PENALTY                        BANKRUPTCY                     0THER STATUTES
  110 Insurance
  120 Marine
� 130 Miller Act
                              PERSONAL INJURY
                              310 Airplane
                              3 I 5 Airplane Product
                                                            PERSONAL INJURY
                                                         0 365 Personal Injmy -
                                                                Product Liability
                                                                                                                 625 Dmg Related Seizure
                                                                                                                     of Property 21 USC 881
                                                                                                                 690 Other
                                                                                                                                                   B   422 Appeal 28 USC 158
                                                                                                                                                       423 Withdrawal
                                                                                                                                                           28 USC 157
                                                                                                                                                                                        375 False Claims Act
                                                                                                                                                                                        376 Qui Tam (31 USC
                                                                                                                                                                                              3729(a))
  140 Negotiable Insh"L1ment         Liability           0 367 Health Care/                                                                                                             400 State Reapportionment
0 150 Recovery of Overpayment 320 Assault, Libel &             Phannaceutical                                                                          PROPERTY RIGHTS                  4 IO Antitrust
      & Enforcement of Judgment      Slander                   Personal lnjmy                                                                           820 Copy,ights                  430 Banks and Banking
0 151 Medicare Act            330 Federal Employers'           Product Liability                                                                        830 Patent                      450 Commerce
0 152 Recove,y of Defaulted          Liability           0 368 Asbestos Personal                                                                        835 Patent - Abbreviated        460 Deportation
       Student Loans          340 Maiine                        Injmy Product                                                                               New Drug Application        470 Racketeer Influenced and
       (Excludes Veterans)    345 Marine Product               Liability                                                                           □    840 Trademark                        C01Tupt Organizations
0 153 Recove,y of Overpayment        Liability            PERSONAL PROPERTY                                    ,-,---===---
                                                                                                                     LABOR  --, □                       880 Defend Trade Secrets        480 Consumer Credit
      of Veteran's Benefits   350 Motor Vehicle                                      0
                                                                                     D
                                                           370 Other Fraud                                        710 Fair Labor Standards                  Act of 2016                       (15 USC 1681 or 1692)
0 160 Stockholders' Suits     355 Motor Vehicle            371 Truth in Lending                                       Act                                                               485 Telephone Consumer
0 190 Other Contract                Product Liability    0 380 Other Personal                                     720 Labor/Management                  SOCIAL SECURITY                       Protection Act
0 195 Conh·act Product Liability x
                              360 Other Personal               Property Damage                                        Relations                        861 HIA (1395ff)                 490 Cable/Sat TV
0 196 Franchise                     Injury                 385 Property Damage       0                            740 Railway Labor Act                862 Black Lung (923)             850 Securities/Commodities/
                              362 Personal Injmy -             Product Liability                                  751 Family and Medical               863 DIWC/DIWW (405(g))                 Exchange
                                    Medical Malpractice                                                               Leave Act                    �   864 SSID Title XVI               890 Other Statuto,y Actions
      REAL PROPERTY             CIVIL RIGHTS              PRISONER PETITIONS                                      790 Other Labor Litigation       □   865 RSI (405(g))                 891 Ag,icultural Acts


§
  210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                         791 Employee Retirement                                               893 Environmental Matters
0 220 Foreclosure             441 Voting                   463 Alien Detainee                                         Income Security Act              FEDERAL TAX SUITS                895 Freedom of Infonnation
  230 Rent Lease & Ejecbnent
  240 T011s to Land
                              442 Employment
                              443 Housing/
                                                           510 Motions to Vacate
                                                               Sentence
                                                                                                                                                   □   870 Taxes (U.S. Plaintiff
                                                                                                                                                           or Defendant)
                                                                                                                                                                                              Act
                                                                                                                                                                                        896 Arbitration
  245 T011 Product Liability
0 290 All Other Real Property
                                    Accommodations
                              445 Amer. w/Disabilities -
                                                           530 General
                                                           535 Death Penalty                                          IMMIGRATION
                                                                                                                                                   □   871 IRS-Third Patty
                                                                                                                                                            26 USC 7609
                                                                                                                                                                                        899 Administrative Procedure
                                                                                                                                                                                             Act/Review or Appeal of
                                   Employment              Other:                                                 462 Naturalization Application                                             Agency Decision
                              446 Amer. w/Disabilities -   540 Mandamus & Other                                   465 Other Immigration                                                 950 Constitutionality of
                                   Other                   550 Civil Rights                                           Actions                                                                State Statutes
                              448 Education                555 Prison Condition
                                                           560 Civil Detainee -
                                                               Conditions of
                                                               Confinement
V.  ORIGIN (Place an "X" in One Box Onl;1
01     Original          02 Removed from                           03               Remanded from         D4   Reinstated or
                                                                                                                                 os Transferred from D 6               Multidistrict         D8     Multidistrict
       Proceeding           State Court                                             Appellate Court            Reopened             Another District                   Litigation -                 Litigation -
                                                                                                                    (specify)                                          Transfer                     Direct File
                                     Cite the U.S. Civil Statute under which you are filing (Do 1101 citej11risdictil11111/st11/11/es 1111less diversity):
VI . CAUSE OF ACTION                 �2_a   _;_·u _;_s_;_c
                                                         . _;_§�§_;_1_33_;_
                                                              .         2:.:...,   _;_14_;_4_;_1,_;_ 14
                                                                                                      _;_ 4_;_e________________________________
                                     Brief description of cause:
                                     This lawsuit involves a controversy between citizens of different states. Defendant is a citizen of California.
VII. REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION                                                            DEMAND$                                    CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.RCv.P.                                                                                                              JURYDEMAND:          0Yes 0No
VIII. RELATED CASE(S)
      IF ANY          (See instruction.\):
                                           JUDGE
DATE
0 /04/2021
 3
FOR OFFICE USE ONLY

    RECEIPT#                  AMOUNT                                                       APPLYING IFP                              JUDGE                              MAG.JUDGE
